UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT


                             No. 97-20451
                           Summary Calendar


STEPHEN PAUL SHARP;
JACOB BRYAN SHARP,
                                                    Plaintiffs,

STEPHEN PAUL SHARP,
                                                    Plaintiff-Appellant,

                                 versus

NOBLE DRILLING CORPORATION, ET AL.,
                                                    Defendants,

NOBLE DRILLING CORPORATION, ET AL.,
                                                    Defendants-Appellees.



               Appeal from the United States District Court
                   for the Southern District of Texas
                            (H-95-CV-5215)

                            January 23, 1998


Before POLITZ, Chief Judge, HIGGINBOTHAM and PARKER, Circuit Judges.
PER CURIAM:*

        Stephen Paul Sharp and Jacob Ryan Sharp, adult children of Roger Alan

Sharp who was killed in an accident on November 14, 1994, while employed by

Noble Offshore Corporation on an offshore drilling rig near the coast of Nigeria,

appeal an adverse summary judgment dismissing their Jones Act, 46 U.S.C. § 688,

and individual survivorship claims under 45 U.S.C. § 59. The trial court held that

despite his claims to the contrary, Stephen Paul Sharp was not the properly

constituted personal representative of the deceased and, as a consequence, had no

standing to bring the subject action. The court à quo also found that neither

appellant had the requisite standing to bring an individual action under 45 U.S.C.

§ 59.

        We concur with the essentially uncontested findings by the district court and,

based on the authorities cited and analysis made in the trial court’s carefully

considered and scholarly Memorandum and Order signed July 3, 1996 and entered

of record on July 5, 1996, we AFFIRM.




   *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                           2